                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


UNITED STATES OF AMERICA,

             Plaintiff,

v.                                       Criminal Action No. 5:08CR12-05
                                                                 (STAMP)
TONY KENDRICK,

             Defendant.


         ORDER GRANTING DEFENDANT’S MOTION FOR PLEA AGREEMENT
     AND DENYING DEFENDANT’S PRO SE MOTIONS TO OBTAIN TRANSCRIPT

       By letter dated August 21, 2018, the defendant, Tony Kendrick

(“Kendrick”), requested a copy of his plea agreement and sentencing

transcript which letter the Court construed and filed as a motion

to obtain transcript (ECF No. 268).

       It is ORDERED that the defendant’s motion regarding his plea

agreement (ECF No. 268) is GRANTED. The defendant’s plea agreement

(ECF No. 135) is filed under seal.       The Clerk is DIRECTED to unseal

the document for the purpose of providing the defendant with a copy

of the agreement.         The Court permits the release of the plea

agreement to the defendant in accord with the Court’s standard

policy of mailing court documents to inmates which is that the

documents will be sent to the warden of the facility in which the

defendant is incarcerated.

       By   letter   dated   February   21,   2019,   the   defendant   again

requested a copy of his sentencing transcript and docket sheet (ECF

No. 269).
     An    indigent      defendant    may         not   obtain      transcripts   of

proceedings at government expense unless this Court “certifies that

the suit or appeal is not frivolous and that the transcript is

needed to decide the issue presented by the suit or appeal.”                      28

U.S.C. § 753(f).      Moreover, federal inmates are not entitled to

transcripts at government expense for collateral attacks on their

convictions absent some showing of a particularized need.                    United

States v. MacCollom, 426 U.S. 317, 326–27 (1976); United States v.

Hamlett, 128 F. App’x 320, 321 (4th Cir. 2005).                  The Court will not

provide transcripts to indigent prisoners merely so that they may

“comb the record in the hope of discovering some flaw.”                    Jones v.

Superintendent, Va. State Farm, 460 F.2d 150, 152 (4th Cir. 1972)

(quoting United States v. Glass, 317 F.2d 200, 202 (4th Cir.

1963)); accord United States v. Parker, 273 F. App’x 243, 244 (4th

Cir. 2008).

     The     defendant    has   stated       no    reason     why    he   needs   the

transcript.     The defendant thus has failed to demonstrate any

particularized need for the request, and in the absence of an

appeal, there is no suit or other proceeding pending in which the

Court may certify that the transcripts are needed.                   The Court will

not provide the defendant with a transcript free of charge, and,

therefore,    the   defendant’s      motions        for   a   transcript     of   the

sentencing hearing are DENIED.

     If the defendant wishes to purchase a copy of the transcripts

in this case, the defendant must pay the proper fees to the court



                                         2
reporter, who may provide the defendant with an estimate of the

cost of the transcripts. The defendant then must remit this amount

to the court reporter before acquiring a copy of the transcripts.

The court reporter may release the transcripts only upon proper

payment of the cost by the defendant in accord with this District’s

standard policy of mailing court documents to inmates.

     The court reporter is DIRECTED to provide the defendant with

an estimate of cost of his transcripts.    The defendant must then

remit this amount beforehand to the court reporter in order to

acquire a copy of the transcripts.     The Court permits the court

reporter to release the sentencing transcripts upon proper payment

of the cost by defendant in accord with the Court’s standard policy

of mailing court documents to inmates which is that the documents

will be sent to the warden of the facility in which the defendant

is incarcerated.

     IT IS SO ORDERED.

     The Clerk is directed to provide a copy of this order to the

pro se defendant by certified mail at the defendant’s last known

address and to counsel of record and the court reporter via

electronic means.

     DATED:    February 26, 2019



                              /s/ Frederick P. Stamp, Jr.
                              FREDERICK P. STAMP, JR.
                              UNITED STATES DISTRICT JUDGE




                                   3
